Kinsey, C. J.
By the act of 1774, an indented servant, imported from *337Europe, or brought from the neighboring colonies, obtains a settlement in that township, &o., where he shall serve his or her master for one full year.
The only question, then, which can arise in this case is, whether the service to Bell can be considered as a service to Hanlon, under the indenture, or assignment to Hanlon. If it can be regarded as a continuance of bis former service to Hanlon, then I should think that he obtained a settlement in Trenton. If we cannot put this construction upon his acts, he obtained no legal settlement there, not having complied with the terms prescribed by the law.
From the stale of the case it appears that Hanlon, when applied to by Bell, declared that M’Coy was his own master, and that he had agreed to sell him his time, for which M’Coy had actually paid one-half of the stipulated sum.
It appears, also, that M’Coy hired himself to Bell, under a new contract, at about 40s. per month, and received his wages from Bell, which expressly negatives the service to Hanlon. Whether the indenture was or was not legally discharged, it is clear that he did not serve Hanlon, or serve under Hanlon’s indenture during this last period. He has therefore not served a master for one full year, which by the words of the act is a necessary requisite in order to obtain a settlement. The case of The King v. St. Luke Middlesex, in 1 Bl. Rep. 553, and 1 Botts’ Poor Laws 544, are full in point. The order of justices and Sessions must be quashed.
Order quashed.
Cited in Jefferson v. Pequannack;, 1 Gr. 189; Orange v. Springfield, 2 Gr. 325.